Citation Nr: 0109431	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran had active military service from August 1956 to 
June 1979.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran timely perfected an appeal on this issue.  

In October 2000, a videoconference hearing was held before 
the undersigned member of the Board, designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b).  During that hearing, the appellant submitted 
additional argument accompanied by a written waiver of 
consideration of that evidence by the RO.  See 38 C.F.R. §§ 
19.37, 20.1304 (2000).  Hence, the Board will consider such 
argument in connection with the current appeal.


FINDINGS OF FACT

1.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for a left elbow 
disability and is so significant that it must be considered 
to fairly decide the merits of the claim, has been presented 
following the final Board decision in September 1981.

2.  A left elbow disability was initially incurred during 
service. 


CONCLUSION OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for a left elbow 
disability.  38 U.S.C.A. §§ 1101, 1110, 5107, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.156 (2000).

2.  Entitlement to service connection for a left elbow 
disability is warranted as this disability was incurred 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board, in a September 1981 decision, considered the 
veteran's service medical records which noted treatment for a 
left elbow condition and a post-service 1979 VA examination, 
and denied service connection for a left elbow disability on 
the basis that the veteran did not have a current left elbow 
disability.  The Board concluded that the elbow complaints 
that the veteran had in service were acute and transitory in 
nature and resolved without objective residual disability.  

A final decision of the Board may not be reopened unless new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104(b).  Therefore, once a Board decision becomes final, the 
Board does not have jurisdiction to consider the previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the claimant 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the veteran's claim 
in light of all the evidence, both old and new. Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The Board is 
required to review all of the evidence submitted by an 
appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For purposes 
of determining whether the evidence is new and material, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

In April 1996, the veteran again requested service connection 
for a left elbow disability.  He submitted his service 
medical records, which were considered in the Board's prior 
final decision, noting treatment for a left elbow condition.  
He also submitted medical records from Womack Army Hospital 
dated in May 1981 indicating that he had a chronic left elbow 
condition for the past five to ten years.  He also noted that 
he could not extend his left arm for the past three days and 
that the left elbow pain was increasing.  A June 1981 x-ray 
study noted a spur on the coronoid process of the left elbow, 
and minimal degenerative changes were diagnosed.  The 
examiner also stated that there was some deformity along the 
posterior aspect of the olecranon which could have been due 
to old trauma but a true lateral x-ray was needed to confirm 
this opinion.  

The veteran submitted a report from a private orthopedic 
physician dated in May 1997.  The physician stated that the 
veteran currently had post-traumatic degenerative arthritis 
of the left elbow.  He noted that a left elbow condition was 
noted in the veteran's service medical records and that 
arthritis of the left elbow was shown two years after the 
veteran's separation from service.  He opined that the 
arthritic process began in service.  The physician also noted 
that there were no post-service injuries to the left elbow.  

The veteran submitted a statement in December 1997 from a 
fellow serviceman who was the medical section chief of the 
veteran's unit.  The serviceman stated that the veteran 
injured his left elbow when another serviceman struck the 
elbow with his rifle.  He also stated that the veteran had 
severe pain and numbness due to this accident.  He also noted 
that, as the battalion's surgeon did not allow the unit's 
serviceman to go on sick call except for the most serious of 
conditions, the veteran did not report the incident.  

A hearing before a Member of the Board was conducted in 
October 2000.  The veteran testified that his left elbow was 
injured in service when a fellow serviceman accidentally 
struck his left elbow with his rifle.  The veteran did not go 
on sick call at the time because going on sick call was 
frowned upon in his unit and the men only reported for sick 
call with the most serious conditions.  He stated that he has 
had elbow problems since them and noted that a private 
orthopedic physician has linked his current left elbow 
condition with service.  

In connection with the efforts to reopen his claim, the 
veteran has presented evidence of a post-service diagnosis of 
a left elbow condition and an opinion of a private physician 
linking the current condition to service.  This evidence is 
material.  See Hodge, supra.  The Board finds that this new 
evidence is so significant regarding the issue of whether the 
veteran's current left elbow condition was incurred in 
service that it must be considered to decide fairly the 
merits of the claim.  Id.  Thus, the claim is reopened and 
must be decided on the merits.

Initially, the Board finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claim 
has been met.  In this regard, the Board notes that pertinent 
outpatient treatment records have been associated with the 
record.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, the Board finds that the claim is ready to 
be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by active service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

For the veteran to prevail on his claim, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

The evidence currently before the Board includes medical 
evidence consisting of inservice complaints of a left elbow 
condition; a report, made two years after service, noting 
some degeneration in the left elbow which could have been due 
to trauma according to the examiner; a current diagnosis of 
post-traumatic arthritis of the left elbow; and a physician's 
statement linking the condition to service.  Hence, the 
veteran's claim meets the requirements set forth in Caluza.  
Accordingly, the Board finds that service connection for a 
left elbow disability is warranted.


ORDER

Entitlement to service connection for a left elbow disability 
is granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

